EXHIBIT 10.1

RATE APPLICABLE TO

PARTICIPATING DIRECTORS AND EXECUTIVE OFFICERS UNDER THE

DIRECTORS AND EXECUTIVES DEFERRED COMPENSATION PLAN

Effective for the 2014 plan year, the Board of Directors and its Compensation
Committee have approved an applicable interest rate for the Directors and
Executives Deferred Compensation Plan of 10.94%. That rate is an increase from
the 9.62% rate in effect for 2013, and applies prospectively to certain
participants, including all participants who presently are directors or
executive officers of the registrant. Rates generally are subject to annual
approval by the Committee, but generally remain in effect until changed. The new
interest rate, within the context of the entire Plan, has been established at a
level intended to provide both retention and long-term non-compete incentives.
When a participant retires after 2010 due to mandatory retirement, the
participant’s interest rate during retirement will be the highest rate in place
over the past three years — that is, the highest of the rates applicable during
the year of retirement and the previous two years.